Citation Nr: 1206674	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-31 607	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to an initial rating for a depressive disorder in excess of 50 percent from February 22, 2005, to April 24, 2007, and in excess of 70 percent since April 25, 2007.  

2.  Entitlement to a rating in excess of 10 percent for a left hip disorder. 

3. Entitlement to a rating in excess of 10 percent for a right hip disorder. 

REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from April 1989 to September 1991. 

For reasons that will become apparent, the procedural history of this case must be set forth. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision granted service connection for a depressive disorder which was assigned an initial disability rating of 30 percent, both effective February 22, 2005 (date of receipt of claim).  That rating decision also assigned separate 10 percent disability ratings for tendonitis of each hip (previously classified a chronic bilateral tendonitis of the hips and assigned a noncompensable disability rating), effective February 22, 2005 (date of claim for increase).  The Veteran initiated an appeal by filing a Notice of Disagreement (NOD) to those actions and the denials of service connection for endometriosis and for gastroenteritis and irritable bowel syndrome (IBS) with acid reflux (due to medication for service-connected headaches) and a denial of a compensable rating for rhinitis.  

An August 2006 rating decision granted an increase for the service-connected depressive disorder to 70 percent, effective February 22, 2005; and also granted service connection for gastroenteritis and (IBS) with acid reflux which was assigned an initial 30 percent rating.   This grant of service connection was a complete grant of that benefit sought on appeal and, thus, that matter is no longer before the Board.  As there is no jurisdiction conferring NOD as to the downstream elements of the effective date or compensation level, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

A December 2006 Statement of the Case (SOC) addressed service connection for endometriosis and increased ratings for rhinitis, a depressive disorder, and tendonitis of each hip.  The appeal was perfected by filing VA Form 9 in December 2006, in which she stated that she wished to appeal all of the issues listed in the SOC and also requested a travel Board hearing.  

A May 2008 rating decision denied reopening of the claim for service connection for endometriosis and denied increased ratings for rhinitis, tendonitis of the left hip, and tendonitis of the right hip but increased the 50 percent rating for a depressive disorder to 70 percent, effective April 25, 2007 (date of VA outpatient treatment (VAOPT) record showing in increase).  Correspondence from the Veteran later in May 2008 was construed to be an NOD initiating an appeal from the May 2008 rating decision (although matters were already in appellate status) except that it did not address the rating for the service-connected depressive disorder (which was already in appellate status).  An August 2008 SOC addressed service connection for endometriosis and the ratings for the service-connected rhinitis, left hip tendonitis, and right hip tendonitis.  Then, in an October 2008 VA Form 9 the Veteran requested a travel Board hearing.  

A December 2008 rating decision granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating), effective August 11, 2008, and basic eligibility to Dependents' Educational Assistance (DEA).  A travel Board hearing was conducted at the Houston, Texas, RO in February 2010 before the undersigned Acting Veterans Law Judge (VLJ) and a transcript thereof is on file.  

A November 2010 Board decision found new and material evidence to reopen the claim for service connection for endometriosis and, upon de novo consideration, granted service connection for endometrosis.  A compensable rating for rhinitis was denied but the claims for ratings in excess of 10 percent for tendonitis of each hip were remanded for evidentiary development.  

An October 2010 rating decision confirmed and continued the TDIU rating, and a December 2010 rating decision effectuated the grant of service connection for endometrosis and assigned an initial 50 percent disability rating, both effective May 11, 2007.  

Then, in November 2011 reconsideration of the November 2010 Board decision was denied.  A Supplemental SOC (SSOC) was issued in November 2011 addressing the claims for ratings in excess of 10 percent for tendonitis of each hip.  

The issue of an initial rating for a depressive disorder in excess of 50 percent from February 22, 2005, to April 24, 2007, and in excess of 70 percent since April 25, 2007, remains in appellate status.  This matter was not addressed in the November 2010 Board decision because implicit in that decision was the fact that at the February 2010 travel Board hearing the Veteran and her representative addressed only the issues as stated on the title page of the November 2010 Board decision, i.e., reopening and service connection for endometrosis, and ratings for rhinitis and for tendonitis of each hip.  In other words, the issues addressed at that hearing did not include the appropriate initial ratings for the service-connected depressive disorder and, so, that matter was not listed or addressed in the November 2010 Board decision because it was, implicitly, deemed to have been withdrawn.  

However, additional case law from United States Court of Appeals for Veterans Claims (Court) which has been rendered since the November 2010 Board decision reveals that in the circumstances of this case, in which the appellant indicated on the December 2006 VA Form 9 that all issues in the December 2006 SOC were being appeal, all such issues were before the Board.  See generally Evans v. Shinseki, 25 Vet. App. 7 (2011); superceding Evans v. Shinseki, 24 Vet. App. 292 (2011) (holding that "[a] Board hearing officer's statement that only certain issues are for discussion during a hearing does not inform the appellant that other issues not discussed during the hearing no longer remain on appeal.  And, the appellant's consent to limit the scope of the hearing to certain other issues does not constitute a knowing and voluntary waiver of his right to pursue all issues on appeal"); see also 38 C.F.R. § 20.204 (2010) (Withdrawal of Appeal).  

Accordingly, in light of this recent caselaw the Board must conclude that the issue of an initial rating for a depressive disorder in excess of 50 percent from February 22, 2005, to April 24, 2007, and in excess of 70 percent since April 25, 2007, remains in appellate status.  

The case has now been returned to the Board. 

In VA Form 21-4138, Statement in Support of Claim of April 2011 the Veteran's service representative set forth a claim for an earlier effective date for the TDIU rating.  This matter has not been adjudicated by the RO and, so, the Board had no jurisdiction over it.  Thus, this matter is referred to the RO for initial consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim for an initial rating for a depressive disorder in excess of 50 percent from February 22, 2005, to April 24, 2007, and in excess of 70 percent since April 25, 2007, a review of the claims files reveals that the Veteran's most recent VA psychiatric rating examination was in March 2008, more than two and a half years ago.  In circumstances in which the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  

In the November 2010 Board remand it was stated that there was some indication that the Veteran received ongoing treatment, from private and/or VA providers, for her service connected disabilities.  The RO was requested to contact the Veteran and ask her to provide information on all private treatment records indicating treating for her hip disorders since she filed her claim in May 2007 and is she responded in the positive, the appropriate releases and records were to be obtained.  

However, a review of the claim files indicates that the RO has not contacted the Veteran and requested information as to private treatment for the Veteran's service-connected hip disorders since May 2007.  

"[A] remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the case must be remanded for compliance with this part of the remand instructions contained in the November 2010 Board remand. 

In compliance with the 2010 Board remand the Veteran was afforded a VA orthopedic examination addressing the severity of her service-connected disabilities of the hips.  The report of that examination reflects that she reported that she had received "Social Security for her medical problems."  Presumably, this means that she received or is receiving Social Security Administration (SSA) disability benefits.  Records pertaining to the award of such benefits could possibly have an impact upon the adjudications now before the Board and, so, must be obtained.  See Baker v. West, 11 Vet. App. 163, 169 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and ask her to provide information on all private treatment records indicating treating for her hip disorders since she filed her claim in May 2007.  If the Veteran indicates that she has received any other treatment or evaluations, and provides appropriate releases, obtain and associate those records with the claims file.  Any negative responses received must be associated with the claims file. 

2.  Contact the SSA and obtain all records from that agency concerning the Veteran's award of disability benefits, including a copy of the decision and any medical records used to make the determination, copies of any hearing transcripts, etc.  If the RO learns that the records sought do not exist or that further efforts to obtain them would be futile, this must be specifically indicated in the record. 

3.  Schedule the Veteran for a VA psychiatric examination, to determine the nature and extent of the service-connected depressive disorder.  The Veteran's claim files should be made available to the examiner in connection with the study of this case.  The examination should include a detailed review of the Veteran's pertinent history, a thorough mental status evaluation, and all appropriate testing needed to ascertain the severity of the Veteran's service-connected depressive disorder.  The results of all clinical studies and psychological testing, if deemed necessary, are to be reported in detail. 

The examiner is asked to identify all of the symptoms that result from the Veteran's service-connected depressive disorder and describe the level of occupational and social impairment due to such symptomatology.  The examiner is asked to provide a multi-axial assessment, including the assignment of a Global Assessment Functioning (GAF) score, an explanation of what the score means in terms of social and occupational impairment and, if possible, the percentage of that score which represents the occupational and social impairment due solely to the symptomatology associated with the Veteran's service-connected depressive disorder.  

The psychiatric examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: 

suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships; . 

as well as, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


